IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT

                        _____________________

                             No. 96-50033
                        _____________________


          UNITED STATES OF AMERICA,

                           Plaintiff - Appellee


          v.

          MIGUEL OMAR VILLALOZ,

                           Defendant-Appellant.

_________________________________________________________________

           Appeal from the United States District Court
                for the Western District of Texas
                         (EP-95-CR-137-1)
_________________________________________________________________

                         October 2, 1996
Before KING and HIGGINBOTHAM, Circuit Judges, and LAKE*,
District Judge.

PER CURIAM:**

     Defendant-appellant Miguel Omar Villaloz appeals the denial

of his motion to suppress a firearm and subsequent statements to

police officers.   Villaloz argues that the police officer who

detained and frisked him did so without reasonable suspicion.

     *
      District Judge of the Southern District of Texas, sitting
by designation.
     **
      Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
Following an evidentiary hearing, the district court denied the

motion.   We affirm.

     The district court concluded that the initial stop of

Villaloz was an investigative detention within the meaning of

Terry v. Ohio, 392 U.S. 1 (1968).    The district court found that

the facts known to the police officer gave rise to a reasonable

suspicion justifying the stop:

           The hunched walk and the unusual placement of
           the hands coupled with the officer’s
           knowledge that a shooting had just occurred
           two blocks away added to the facts that the
           Defendant was headed away from that location
           to the nearest busy intersection, at a
           quicker pace after the officer passed, give
           rise to reasonable suspicion which would
           warrant a check of the Defendant.


The district court further concluded that the officer’s

observations gave him reasonable suspicion to believe that

Villaloz might be armed and pose a danger to the officer.

     In Terry, the Court held that an officer may detain an

individual on the street for a brief investigation if the facts

known to the officer give rise to a reasonable suspicion that

criminal activity is afoot or that the person has been involved

in criminal activity.   Terry, 392 U.S. at 20-23.   Reasonable

suspicion exists when, based on the totality of the

circumstances, “the detaining officers . . . have a

particularized and objective basis for suspecting the particular

person stopped of criminal activity.”    United States v. Cortez,


                                 2
449 U.S. 411, 417-18 (1981).   We think that the district court’s

fact findings, which are not clearly erroneous, support the

conclusion that the required minimum level of objective

justification for the officer’s decision to stop Villaloz and to

pat him down was reached.   We agree with that conclusion, and

accordingly, we affirm the decision of the district court denying

Villaloz’s motion to suppress.

     AFFIRMED.




                                 3